Case: 3:20-cv-00224-NBB-RP Doc #: 66-3 Filed: 02/02/21 1 of 2 PageID #: 436




                 EXHIBIT 3
Case: 3:20-cv-00224-NBB-RP Doc #: 66-3 Filed: 02/02/21 2 of 2 PageID #: 437




           ORDER: AMEND FACILITY USE POLICY REGARDING USE OF
                         COURTHOUSE GROUNDS


           Motion was made by Larry Gillespie, duly seconded by Brent Larson, to amend
   the Facility Use Policy in order to allow four (4) people or less to use the Historic
   Courthouse outside grounds, including the area around the Confederate Statue, without a
   permit, although said individual or group may obtain a permit in order to have exclusive
   use of the area; five (5) or more people gathering require a permit for use. A permit
   application must be submitted at least 30 days prior to the date of proposed use for five
   or more people, unless unusual circumstances make it impossible to make application
   prior to the thirty (30) day period; the Board of Supervisors and/or the sheriff shall
   determine whether to waive the 30 day period. This amendment shall take effect
   immediately.

                           The vote on the motion was as follows:

                           Supervisor Brent Larson, voted yes
                           Supervisor Larry Gillespie, voted yes
                           Supervisor David Rikard, voted yes
                           Supervisor Chad McLady, voted yes
                           Supervisor Mike Roberts, voted yes

           After the vote, President Roberts, declared the motion carried, this the 1.5th day of
    June, 2020.




                                                                    931/ka
M e Roberts, President                                 Sherry      ll,thancery Clerk
 oard of Supervisors




                                 Lafayette County DOC000052
